Citation Nr: 1432395	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-43 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

As part of the September 2008 rating decision, service connection was denied for peripheral neuropathy.  The Veteran later perfected an appeal as to this issue.  See November 2009 substantive appeal (VA Form 9).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire to withdraw his NOD in November 2011.  See VA Form 21-2138.  The Veteran's accredited representative specifically indicated that the Veteran wished to withdraw his claim for peripheral neuropathy.  

The RO again denied service connection for peripheral neuropathy (upper and lower bilateral extremities) in a January 2014 rating decision.  According to the rating decision, the Veteran filed a new claim for benefits which was received on February 13, 2013.  This claim is not of record.  In any event, the denial of the claim seeking service connection for peripheral neuropathy is not now before the Board for appellate consideration  Hence, there remains no allegations of errors of fact or law for appellate consideration.  


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of record to have a current right ear hearing loss disability for VA compensation purposes.

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in September 2007.

The duty to assist the Veteran in the development of the claim has also been met.  The Veteran's service treatment records have been associated with the evidentiary record.  Pertinent post service medical records have also been associated with the record.  The Veteran was afforded a VA audio examination in August 2008.  That examination is sufficient as the VA examiner considered the entire record, noted the history of the Veteran's hearing loss, addressed relevant evidence and provided the medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Factual Background

The Veteran claims his hearing loss began in 1967.  Service treatment records include a December 1965 enlistment examination report and a March 1968 separation examination report.  Neither show hearing loss (as defined for VA purposes in 38 C.F.R. § 3.385).  Also, the Veteran at no time during his military service complained of hearing problems.  

An August 2008 VA audio examination report shows that the Veteran reported a history of in-service acoustic trauma, to include from machine gun and artillery fire.  He also reported an employment history which included some noise exposure.  The report noted that audiometry findings did not show right hearing loss, as defined by VA.  See 38 C.F.R. § 3.385.  Such hearing loss was diagnosed concerning the left ear.  Mild right ear sensorineural hearing loss was diagnosed.  The examiner opined that it was more likely than not that the Veteran's "hearing loss" was the result of in-service acoustic trauma.  She did not distinguish between either the left or right ear.  In the rating action on appeal, the RO granted service connection for left ear hearing loss.  

Laws and Regulations

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Analysis

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The audiometric findings reported in the August 2008 VA examination do not show that the Veteran has a right ear hearing loss disability for VA compensation purposes.  The Board acknowledges that the Veteran contends that he has right ear hearing loss as a result of service.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, diagnosing hearing loss requires specialized training and medical testing, thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from right ear hearing loss caused by or otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim. 

As the evidence of record shows that the Veteran has not been diagnosed with right ear hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  The appeal must be denied at this time.

ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


